Citation Nr: 1520283	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-17 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on aid and attendance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active service from July 1959 to July 1961 and from August 1963 to November 1970.  The Veteran is the recipient of the Bronze Star Medal with "V" device, the Soldier's Medal and multiple awards of the Purple Heart Medal.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 


FINDINGS OF FACT

1. The Veteran is service-connected for residuals of a gunshot wound to the left thigh with comminuted fractures and traumatic arthritis of the left knee and left ankle, rated 60 percent disabling; diabetes mellitus, rated as 20 percent disabling; traumatic arthritis of the right knee, rated as 10 percent disabling; traumatic arthritis of the left hip, rated as 10 percent disabling; residuals of frostbite of right foot, rated as 10 percent disabling; residuals of frostbite of the right hand, rated as 10 percent disabling; residuals of fractured right wrist, rated as 10 percent disabling; residuals of frostbite of left foot, rated as 10 percent disabling; residuals of frostbite of left hand, rated as 10 percent disabling; scars of both lower extremities, rated as 10 percent disabling; and left ear hearing loss, rated as noncompensable.   The combined evaluation is 90 percent, and the Veteran was awarded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective September 29, 1989. 

3.  The record indicates that the Veteran is so helpless due to his service-connected disabilities that he is need of the regular aid and attendance of another person.





CONCLUSION OF LAW

The criteria for the assignment of special monthly compensation based on the need for aid and attendance are met.  38 U.S.C.A. § 1141(l) and (s) (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352, 4.3 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 1114(l) (West 2014), special monthly compensation is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2014). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3 .350(b) (West 2014).  Under 38 C.F.R. § 3.352(a) , the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: 

(1) the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; 

(2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; 

(3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; 

(4) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2014). 

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a) (2014); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance). 

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a) (2014). 

Under 38 U.S.C.A. § 1114(s) (West 2014), compensation is payable if the Veteran has a single service-connected disability rated as 100 percent and - 

(1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or 

(2) is permanently housebound by reason of service-connected disability or disabilities. This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout the Veteran's lifetime.  38 U.S.C. 1114(s) (West 2014); 38 C.F.R. 
§ 3.350(i)(2) (2014).

Review of the record reflects that the Veteran is service-connected for residuals of a gunshot wound to the left thigh with commuted fractures and traumatic arthritis of the left knee and left ankle, rated 60 percent disabling; diabetes mellitus, rated as 20 percent disabling; traumatic arthritis of the right knee, rated as 10 percent disabling; traumatic arthritis of the left hip, rated as 10 percent disabling; residuals of frostbite of right foot, rated as 10 percent disabling; residuals of frostbite of the right hand, rated as 10 percent disabling; residuals of fractured right wrist, rated as 10 percent disabling; residuals of frostbite of left foot, rated as 10 percent disabling; residuals of frostbite of left hand, rated as 10 percent disabling; scars of both lower extremities, rated as 10 percent disabling; and left ear hearing loss, rated as noncompensable.  The combined evaluation is 90 percent, and the Veteran has been assigned a TDIU since September 29, 1989.   

A medical statement for consideration of aid and attendance was completed in November 2010 by a physician's assistant.  It was noted that the Veteran needed a wheelchair for long ambulation needs and crutches, cane or walker for short distances.  It was indicated that the Veteran was unable to reach his lower extremities.  He was able to feed himself with prepared foods.  The Veteran needed assistance in bathing and tending to his other hygiene needs because he was unable to reach his back, legs or feet.  Due to diabetic neuropathy, the Veteran had decreased range of motion of his hands and had a history of excessive cold exposure.  It was indicated that he had partial or complete loss of use of either lower extremity due to residuals of a gunshot wound to the left leg.  The examiner felt that the Veteran would need significant outside assistance for activities of daily living and that it was questionable whether the Veteran had the ability to protect himself from the daily environmental hazards of ordinary life.  The examiner's conclusions were based on a review of the Veteran's VA medical treatment records.  

At a VA aid and attendance/housebound examination in July 2011, the examiner noted that the Veteran lived with his wife of 21 years in a private home.  The examiner noted that the Veteran had significant imbalance due to his service-connected conditions that included gunshot wounds through the left thigh, left knee and left ankle and a left hip condition.  The Veteran's wife had to help him with dressing and with bathing.  It was indicated that the Veteran's wife did not leave him alone due to a risk of falling.  In fact, the Veteran's wife quit working in December 2010 due to a fall in the home and the Veteran was not able to get himself up.  The Veteran used a cane, wheeled walker or wheelchair at all times.  The examiner noted that the Veteran's imbalance constantly affected his ability to ambulate.  Specifically, the examiner noted that the Veteran had significant lower extremity issues due to his service-connected left knee, left ankle, and left thigh with commuted fracture and a left hip condition.  The examiner also indicated that the Veteran had limitations due to his right knee condition.  The examiner stated that the Veteran had poor balance, weakness and no movement in the left ankle.  The examiner felt that the Veteran's functional impairments were permanent.  The examiner concluded that the Veteran met the criteria for aid and attendance based on his significant limitations due to his service-connected lower extremity disabilities.  The examiner felt that the Veteran was unable to dress himself or give himself a bath and that he would not be able to protect himself from his environment.  The examiner felt that the Veteran had a significant fall risk.            

The evidence indicates that the Veteran has a factual need for aid and attendance under the criteria of 38 C.F.R. § 3.352(a).  The foregoing evidence demonstrates that the Veteran has a need for aid and attendance for activities, to include dressing and bathing and to protect himself from his environment.   The medical opinions of record indicate that the Veteran is unable to perform basic, essential functions at his home due to his service-connected disabilities and is need of aid and attendance.  The Board further notes that the Veteran is to be afforded every reasonable doubt. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In this case, the Board has resolved all reasonable doubt in the Veteran's favor.  Accordingly, the Board finds that entitlement to special monthly compensation based on the need for regular aid and attendance is warranted.

Since special monthly compensation based on the need for aid and attendance has been granted, the issue of entitlement on the basis of housebound status is moot.
 



ORDER

Entitlement to special monthly compensation, based on the need for regular aid and attendance is granted. 




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


